Ingraham, P. J. (dissenting in part):
I concur in the affirmance of this judgment against the defendant Villeneuve-Pohl corporation.
The action is for conversion of certain bales of silk, the property of the plaintiff. These bales of silk were delivered to the *730defendant corporation with the assent of the president of the plaintiff corporation, and in discharge of a claim made against the plaintiff corporation by the officers of the defendant corporation arising out of the transfer of other bales of silk by the defendant corporation to the president of the plaintiff corporation. As I read this testimony I do not think that merely taking possession of these bales of silk with the assent of the plaintiff’s president was a conversion. The bales of silk, however, being in the possession of the defendant corporation when the plaintiff by its proper officers made demand for the return of these bales of silk, and that was refused by.the defendant corporation, there was, I think, a conversion, as the bales of silk were the property of the plaintiff, to the possession of which they were entitled, which was sufficient to sustain the action.
I do not think, however, that the connection of the individual defendants with the transaction justified a verdict against them. They never had individual possession of this silk. At their request or demand the silk was shipped from the place of business of the plaintiff corporation to the defendant corporation. They were acting merely to protect the corporation of which they were the officers or employees; had no personal interest in the transaction; had no personal possession of the silk; and were not, as I view it, so connected with the transaction as to make them liable in conversion.
I, therefore, dissent as to the affirmance of the judgment against the individual defendants.
As to defendant De Villeneuve judgment reversed, with costs, and complaint dismissed, with costs. As to the remaining defendants judgment affirmed, with costs. Order to be settled on notice.